Bbonsoh, Chief Justice.
Ordered, that the landlord be allowed to come in and defend separately and alone. That if plaintiff obtained judgment against Steen, proceedings thereon to be stayed, until the determination of the suit between plaintiff and Garret C. Newkirk, and that all proceedings on the part of the plaintiff against Garret C. Newkirk be stayed until the costs of the former suit were paid, and that on the trial of the cause, Garret C. Newkirk admit that he was in possession of the premises at the time this suit was commenced.